Citation Nr: 0605832	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  93-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased evaluation for tinea 
versicolor, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for diabetes 
mellitus with associated erectile dysfunction, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to April 
1972.

The Board previously remanded the appeal in December 1994, 
April 1996, March 1997, August 1998, and May 1999. 

In June 2002, the Board issued a decision which denied 
service connection for a psychiatric disability and a low 
back disorder, and denied an increased disability evaluation 
for the veteran's service-connected tinea versicolor.

In August 2003, a Joint Motion for Remand was filed with the 
United States Court of Appeals for Veterans Claims (Court), 
requesting that these issues be remanded for additional 
development.  Later that month, the Court issued an order 
which vacated the Board's June 2002 decision, and remanded 
the case to the Board for readjudication consistent with its 
order. 

In May 2004, the Board remanded the case to the RO for 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the May 2004 Remand, the RO issued a 
supplemental statement of the case (SSOC) in July 2005 
regarding entitlement to service connection for a psychiatric 
disability and a low back disorder as well as, an increased 
disability evaluation for tinea versicolor.  However, the 
SSOC was sent to an incorrect address, and was returned by 
the Postal Service.  There is no evidence it was re-sent to 
the correct address.  The SSOC should be sent to the correct 
address.  

In September 2004, the RO notified the veteran of the denial 
of an increased rating for diabetes mellitus with associated 
erectile dysfunction.  In a December 2004 statement, the 
veteran reiterated that his diabetic symptoms had increased.  
The Board construes this as notice of disagreement (NOD) to 
the September 2004 rating action.  The RO has not issued a 
statement of the case (SOC) on the issue pertaining to 
entitlement to an increased rating for diabetes mellitus with 
associated erectile dysfunction.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should issue a SOC with 
respect to the claim for entitlement to 
an increased rating for diabetes mellitus 
with associated erectile dysfunction.  
The veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  The appellant and representative 
should be furnished a SSOC regarding the 
issues of entitlement to an increased 
disability evaluation for tinea 
versicolor and service connection for a 
psychiatric disability and a low back 
disorder, as well as any other issue for 
which a notice of disagreement (NOD) has 
been filed, and remains denied.  The 
appellant and representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

